Citation Nr: 1801068	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael Hoffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1993 to April 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

In December 2016 the RO denied service connection for PTSD as secondary to service connected status post removal of the left testicle.

The issue of service connection for depression as secondary to service connected disability was raised in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of service connection for a low back disability on de novo review is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied service connection for a low back disability on the basis that such disability was not shown.

2.  Evidence received since February 1998 shows that the Veteran has a low back disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §  3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants that portion of the appeal that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter; any duty to assist omission is harmless at this point.  

Legal Criteria, Factual Background, Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. 
§ 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a low back disability was previously denied on the basis that such disability was not shown.  Accordingly, for evidence to relate to an unestablished fact necessary to substantiate the claim, and be new and material, it would have to show that the Veteran has a low back disability.  Evidence added to the record since February 1998 includes a report of a March 2011 lumbosacral spine X-ray which found degenerative changes, and a March 2011 treatment record that notes complaints of increasing low back pain for six months.  Such evidence directly addresses the basis for the prior denial of this claim; pertains to an unestablished fact necessary to substantiate the claim; and, considering that the Veteran sustained a low back injury in service to which a current disability may be attributed, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the evidence received is both new and material and that the claim of service connection for a low back disability may be reopened.

De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.  Initially, the Veteran's medical records in the claims file have not been updated since 2015; available records show that he receives ongoing VA treatment for a low back disability.  Updated (since then) records of his VA evaluation and treatment may contain pertinent information, are constructively of the record, and must be secured.  

The record shows that the Veteran was incarcerated by the Palm Beach Department of Corrections in February 2001, May 2009, and November 2009 (suggesting there may have been a physical examination to assess suitability for confinement).  Records of any such physical examination or treatment he received during his confinements may contain information pertinent to the matter at hand (e.g., relating to  continuity of symptomatology), and if available, should be sought.  

Furthermore, the earliest pertinent treatment records currently in the record are from March 2011 (with a notation of increasing low back pain for six months).  Any record of earlier treatment may contain pertinent information, and must be sought.

In February 2016 the Veteran was afforded a VA orthopedic examination to ascertain the nature and etiology of his low back disability; lumbosacral strain and degenerative arthritis of the spine were diagnosed.  The [nexus] opinion then given is inadequate for rating purposes.  The rationale provided (that acute lumbar strains do not cause or result in LS spine degenerative joint disease (DJD) or degenerative disc disease (DDD)) assumes that the injury in service was indeed acute (without citing to factual data that support that assumption).  Accordingly, another examination to secure an adequate medical opinion in this matter is necessary.

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his low back prior to March 2011 (including any at the Palm Beach County Department of Corrections), and to submit authorizations for VA to secure records of such evaluations and treatment from the private providers identified.  The AOJ should secure complete clinical records (any not already associated with the record) of the evaluations and treatment from all providers identified , to include up-to-date (since 2015) records of VA treatment.   

2.  The AOJ should then arrange for an orthopedic evaluation of the Veteran to obtain a medical advisory opinion regarding the likely etiology of his low back disability.  On a review of the record and interview/examination of the Veteran the consulting provider should respond to the following:

(a)  Please identify (by diagnosis) each low back disability found (or shown by the record during the pendency of the instant claim).

(b)  Please identify the likely etiology for each low back disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include as due to or as a consequence of the Veteran's injury in service?  If not, please identify the etiology considered more likely. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the opinion is to the effect that the injury in service was acute, self-limited, and did not result in any residual pathology, please cite to the factual data that support that conclusion.




3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


